Case: 14-5102    Document: 9      Page: 1    Filed: 08/26/2014




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 R. WAYNE JOHNSON,
                    Plaintiff-Appellant,

                             v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2014-5102
                 ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00294-NBF, Senior Judge Eric G.
Bruggink.
                ______________________

                     ON MOTION
                 ______________________

                        ORDER
     R. Wayne Johnson moves for leave to proceed in forma
pauperis. The United States moves for a 21-day extension
of time, until August 21, 2014, the file its response brief.
    Johnson is incarcerated. Pursuant to the Prisoner
Litigation Reform Act of 1995, this court may not author-
ize the prosecution of an appeal by a prisoner without the
prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
Case: 14-5102      Document: 9   Page: 2   Filed: 08/26/2014



2                                            JOHNSON   v. US



longer afforded the alternative of proceeding without
payment of filing fees, but must, in time, pay the $505
filing fee in its entirety. * When funds exist, an initial
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the prison-
er’s account or (b) the average monthly balance in the
prisoner’s account for the six-month period immediately
preceding the filing of the notice of appeal. 28 U.S.C.
§ 1915(b)(1). Thereafter, the prisoner is required to make
monthly payments of 20% of the preceding month’s in-
come credited to the prisoner’s account.         28 U.S.C.
§ 1915(b)(2). The agency with custody of the prisoner
must forward payments from the prisoner’s account each
time the amount in the account exceeds $10 until the
$505 filing fee is paid in full. Id.
    By separate letter, the custodian of Johnson’s prison
account is being directed to make the necessary arrange-
ments to forward the filing fee to the court.
    Accordingly,
    It Is Ordered That:
    (1) The motion for leave to proceed in forma pauperis
is denied.
    (2) The motion for an extension of time is granted.




    * The court notes that Mr. Johnson signed an earlier
version of Federal Circuit Form 6A, authorizing payment
of this court’s filing fee from his account. On December 1,
2013, the court increased its filing fee. Thus, Mr. John-
son’s account will be charged the current fee of $505.
Case: 14-5102      Document: 9   Page: 3   Filed: 08/26/2014



 JOHNSON   v. US                                            3



                                   FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                    Daniel E. O’Toole
                                    Clerk of Court
s24